Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 1/4/2021 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as shown in claim 1. The examiner respectfully disagrees.  Sato et al. (figures 1-7) discloses a liquid crystal display device as claimed including the black matrix (24) has a plurality of openings (between 24), the color filter is disposed in the plurality of openings of the black matrix in a plan view; in a region along a first side constituting at least part of an outer shape of the liquid crystal display device, the first seal member overlaps the color filter and the opening of the black matrix in plan view.
Applicant’s arguments with respect to claims 1, 3-11, 13-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-12, 13, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0200820) in view of Ota et al. (US 2004/0141141).
Regarding claim 1, Sato et al. (figures 1-7) discloses a liquid crystal display device comprising: 
a first substrate (32) including a plurality of source lines and a plurality of gate lines; 
a second substrate (12) that is disposed opposite the first substrate and includes a color filter (22 and 30) and a black matrix (24); 
a liquid crystal layer (10) disposed between the first substrate and the second substrate; and 
a first seal member (60) that is disposed between the first substrate and the second substrate and surrounds at least a part of a periphery of the liquid crystal layer in plan view, 
wherein 
the black matrix (24) has a plurality of openings (between 24),
the color filter is disposed in the plurality of openings of the black matrix in a plan view;
in a region along a first side constituting at least part of an outer shape of the liquid crystal display device, the first seal member overlaps the color filter and the opening of the black matrix in plan view. 
Sato et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Sato et al. is silent regarding a resin film.  Ota et al. (figures 11-13) teaches resin film disposed outside the first seal member and the resin film (5 and 7) covers a side surface of the second substrate and a side surface of the color filter (see at least paragraph 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Ota et al. in order to achieve a small thickness and a small weight of the display panel.
Regarding claim 2, Sato et al. (figures 1-7) discloses a first side constituting at least a part of an outer shape of the liquid crystal display device, wherein in a region along the first side, the first seal member and the color filter overlap each other in plan view (figure 4). 
Regarding claim 3, Sato et al. (figures 1-7) discloses a second side that is opposed to the first side and constitutes at least a part of an outer shape of the liquid crystal display device, wherein in a region along the second side, the first seal member and the color filter do not overlap each other in plan view (18; figure 7). 
Regarding claim 4, Sato et al. (figures 1-7) discloses wherein in the first side, an end face of the second substrate overlaps an end face of the color filter in plan view. 
Regarding claim 5, Sato et al. (figures 1-7) discloses wherein in the first side, an end face of the first substrate overlaps an end face of the source line in plan view. 
Regarding claim 6, Sato et al. (figures 1-7) discloses a black image display region where a black image is always displayed in the region along the first side. 
The limitation, “a black image display region where a black image is always displayed in the region along the first side” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Sato et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 7, Sato et al.
Regarding claim 8, Sato et al. (figures 1-7) discloses wherein the first substrate includes a TFT array non-forming region that does not include the TFT array on a side closer to the first side than the black image display region in the region along the first side. 
Regarding claim 9, Sato et al. (figures 1-7) discloses a second side that is opposed to the first side and constitutes at least a part of the outer shape of the liquid crystal display device; and a black image display region where a black image is always displayed in a region along the first side and the second side, wherein a width of the black image display region in the region along the first side is larger than a width of the black image display region in the region along the second side in plan view (figure 7). 
Regarding claim 11, Sato et al. (figures 1-7) discloses wherein a distance between the first substrate and the second substrate in the region along the first side is smaller than a distance between the first substrate and the second substrate in the region along the second side (figure 7). 
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. in view of Ota et al.; further in view of Kobayashi et al. (US 2017/0299916).
Regarding claim 13, Sato et al. as modified by Ota et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Sato et al. as modified by Ota et al. is silent regarding wherein in the region along the first side, the second substrate is exposed from the first substrate in plan view from the first substrate.  Kobayashi et al. (figures 1-3) teaches wherein in the region along the first side, the second substrate is exposed from the first substrate in plan view from the first substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrates as taught by Kobayashi et al. 
Regarding claim 14, Ota et al. (figures 11-13) teaches a resin film covering an end face of the second substrate in the first side (portion of sealant). 
Regarding claim 15, Ota et al. (figures 11-13) teaches a third side that intersects the first side and constitutes at least a part of the outer shape of the liquid crystal display device; and a fourth side that is opposed to the third side and constitutes at least a part of the outer shape of the liquid crystal display device, wherein in a region along the third side and the fourth side, an end face of the first substrate and an end face of the second substrate do not overlap each other in plan view, and in the first substrate, a driving circuit is provided in the region along the third side but a driving circuit is not provided in the region along the fourth side.
Regarding claim 16, Sato et al. (figures 1-7) discloses wherein the first seal member includes: a first resin material and a first contained material contained in the first resin material in the region along the first side; and a second resin material and a second contained material contained in the second resin material in a region different from the region along the first side, and a particle diameter of the first contained material is smaller than a particle diameter of the second contained material (figure 6).
Regarding claim 17, Sato et al. (figures 1-7) discloses a second seal member disposed in a region different from the region along the first side, wherein the first seal member includes a first resin material and a first contained material contained in the first resin material, the second seal member includes a second resin material and a second contained material contained in the second resin material, and a particle diameter of the first contained material is smaller than a particle diameter of the second contained material (figure 6). 
Regarding claim 18, Sato et al.. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. as modified by Ota et al.; further in view of Ishikawa et al. (US 2013/0128192).
Regarding claim 10, Sato et al. as modified by Ota et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Sato et al. as modified by Ota et al. is silent regarding wherein a light shielding tape is disposed above the second substrate in the region along the first side.  Ishikawa et al. (figure 11) teaches wherein a light shielding tape (25b) is disposed above the second substrate in the region along the first side.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrates as taught by Ishikawa et al. in order to achieve a liquid crystal display device that has a narrower frame without decreasing a seal strength.
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. in view of Takasaki et al. (US 2017/0336666); further in view of Ota et al. (US 2004/0141141).
Regarding claim 19, Sato et al. (figures 1-7) discloses a liquid crystal display device comprising: 
first substrate (32) including a plurality of source lines and a plurality of gate lines; 
a second substrate (12) that is disposed opposite the first substrate, and includes a color filter (22 and 30); 
a liquid crystal layer disposed between the first substrate and the second substrate; 
a first seal member (62) that is disposed between the first substrate and the second substrate and surrounds at least one side of a periphery of the liquid crystal layer in plan view; and 
at least a part of the first seal member overlaps the color filter and the opening of the black matrix in plan view
a second seal member (60) that is disposed between the first substrate and the second substrate and surrounds at least another side of a periphery of the liquid crystal layer in plan view, 
wherein the first seal member and the color filter overlap each other in plan view. 
Sato et al. discloses the limitations as shown in the rejection of claim 13 above.  However, Sato et al. is silent regarding the second seal member and the color filter do not overlap each other in plan view and a second seal member is different from the first seal member.  Takasaki et al. (figures 1-6) teaches the second seal member and the color filter do not overlap each other in plan view and a second seal member is different from the first seal member (5 and 124).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealants as taught by Takasaki et al. in order to prevent the seal member from coming out to an outer periphery of the display panel.
In addition, Sato et al. is silent regarding a side surface of the first seal member and a side surface of the second substrate are covered with a resin film.  Ota et al. (figures 11-13) teaches a side surface of the first seal member and a side surface of the second substrate are covered with a resin film.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant as taught by Ota et al. in order to achieve a small thickness and a small weight of the display panel.
Regarding claim 20, Sato et al. (figures 1-7) discloses wherein the first seal member includes: a first resin material and a first contained material contained in the first resin material in the region along the first side; and a second resin material and a second contained material .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871